          Case 1:21-cv-02986 Document 1 Filed 04/07/21 Page 1 of 7




TESSER & COHEN
946 Main Street
Hackensack, New Jersey 07601
(201) 343-1100
Danielle Cohen
dcohen@tessercohen.com

                 UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK

A.M.E. INC.,                             :
                                         :
               PLAINTIFF,                :
                                         :
                  VS.                    : CIVIL ACTION NO.:
                                         :
                                         :
JIMMY BRANNA, ELITE                      :       COMPLAINT
CONSULTING LLC, AND JOHN                 :
KEMPF,                                   :
                                         :
                                         :
               DEFENDANTS.               :
                                         :

     Plaintiff, A.M.E., Inc., by and through its attorneys, Tesser & Cohen,

hereby files this Complaint against Defendants, Jimmy Branna, Elite

Consulting, LLC and John Kempf, alleges as follows:

                                 PARTIES

     1.    Plaintiff, A.M.E., Inc. (“AME” or “Plaintiff”) was and remains a

corporation duly organized and existing pursuant to the laws of the State of

New Jersey with its principal place of business located at 1275 Bloomfield

Avenue, Building 2, Suite 17B, Fairfield, New Jersey 07004.




                                     1
           Case 1:21-cv-02986 Document 1 Filed 04/07/21 Page 2 of 7




      2.     Upon information and belief, Defendant Jimmy Branna (“Branna”)

is an adult individual residing at 410 E 6 th Street, Apt 15I, New York, New

York 10009.

      3.     Upon information and belief, Defendant Elite Consulting, LLC was

and remains a company duly organized and existing pursuant to the laws of the

State of New York with its principal place of business is located at 53-56 64 th

Street, Maspeth, New York 11378.

      4.     Upon information and belief, Defendant John Kempf (“Kempf”) is

an adult individual residing at 657 Oakland Avenue, Apt X, Staten Island, New

York 10310. Upon information and belief, Mr. Kempf is and was a licensed

electrician with the New York City Department of Buildings.

                                JURISDICTION

      5.     The amount in controversy, exclusive of interest and costs, exceeds

the sum of $75,000 and by virtue of diversity of citizenship of Plaintiff and

Defendants, this Court has jurisdiction over this action under the provisions of

28 U.S.C. §1332.

      6.     Venue of the following claims is laid in this District pursuant to

28 U.S.C. §1391(a) as a substantial part of the events giving rise to the claims

occurred in this judicial district.




                                       2
            Case 1:21-cv-02986 Document 1 Filed 04/07/21 Page 3 of 7




                             BACKGROUND FACTS

      7.       AME entered into a contract with Volt Electric NYC Corp.

(“Volt”) wherein Volt was to perform certain work and services related to a

project located at 3080 Broadway, New York, New York (the “Project”).

      8.       Branna is the President of Volt.

      9.       During the course of the Project, payment requisitions were

submitted by Volt representing the percentage of work completed by Volt.

      10.      The payment requisitions were executed and certified by Branna.

      11.      The percentages of completion listed in the payment applications

were inaccurate and misrepresented the percentage of work completed and the

value of work performed.

      12.      The payment requisitions executed and certified by Branna were

utilized by AME in preparing its payment applications submitted to its client

and relied upon by AME in seeking payment on the Project.

      13.      Volt retained Elite to perform project management services on the

Project.

      14.      Elite was retained without the knowledge or consent of AME.

      15.      Elite failed to properly perform project management services on

the Project.

      16.      The Project was poorly managed by Elite resulting in delays and

issues with Volt performing its work properly, among other issues.

      17.      Kempf was and is a licensed electrician and employee of Volt.

                                         3
            Case 1:21-cv-02986 Document 1 Filed 04/07/21 Page 4 of 7




      18.    Upon information and belief, part of Kempf’s responsibilities was

to inspect and review the work performed by Volt’s employees on the Project.

      19.    The work performed by Volt was substandard, incomplete and does

not comply with industry standards.

      20.    Upon information and belief, despite the issues with Volt’s work,

Kempf did not attempt to have Volt employees correct or complete any work.


                AS AND FOR A FIRST CAUSE OF ACTION
                 (Common Law Fraud as to Jimmy Branna)

      21.    Plaintiff repeats and realleges each and every allegation contained

in the preceding paragraphs as if fully set forth at length herein.

      22.    Branna submitted executed and certified payment requisitions to

AME during the course of the Project.       The payment applications listed a

percentage of work completed.

      23.    Branna knowingly made misrepresentations to AME.

      24.    Branna’s material misrepresentations included, but are not limited

to:

             a. Volt’s qualifications and ability to perform work on

                the Project;

             b. Volt’s percentage of completion of work.

      25.    Branna knew that AME would rely upon the representations for

purposes of preparing payment applications to submit to AME’s client and

providing project status updates, among other purposes.

                                        4
             Case 1:21-cv-02986 Document 1 Filed 04/07/21 Page 5 of 7




      26.     Upon information and belief, the misrepresentations were made to

induce AME to make payment to Volt for work not yet performed.

      27.     In reliance upon Branna’s material misrepresentations, AME

submitted information to its client and requested payment based upon the

percentage of completion represented by Branna.

      28.     AME has been damaged as a direct and proximate result of Branna’s

material misrepresentations.

      WHEREFORE, Plaintiff, A.M.E., Inc., demands judgment against

Defendant, Jimmy Branna, for compensatory and consequential damages,

statutory damages, interest, disbursements and costs of suit, counsel fees and

such other relief as this court deems just and appropriate.

                AS AND FOR A SECOND CAUSE OF ACTION
                   (Negligence as to Elite Consulting LLC)

      29.     Plaintiff repeats and reasserts the allegations of the previous

paragraphs as if set forth at length herein.

      30.     Elite owed a duty to AME to perform its work and services in a

professional manner and according to standard practices.

      31.     Elite breached its duty to the AME when it failed to perform its

work and services in a professional manner and in accordance with industry

standards.




                                        5
            Case 1:21-cv-02986 Document 1 Filed 04/07/21 Page 6 of 7




      32.    Because Elite failed to follow generally accepted standards relative

to the project management of similar construction projects, AME has suffered

significant damages.

      WHEREFORE, Plaintiff, A.M.E., Inc., demands judgment against

Defendant, Elite Consulting, LLC, for compensatory and consequential

damages, statutory damages, interest, disbursements and costs of suit, counsel

fees and such other relief as this court deems just and appropriate.

                   AS AND FOR A THIRD CAUSE OF ACTION
                         (Negligence as to John Kempf)

      33.    Plaintiff repeats and reasserts the allegations of the previous

paragraphs as if set forth at length herein.

      34.    Kempf owed a duty to AME to perform his work in a professional

manner and according to standard practices.

      35.    Kempf breached its duty to the AME when it performed his work

and inspections of Volt’s work in a defective, unworkmanlike and incomplete

manner.

      36.    Because Kempf failed to follow generally accepted standards

relative to the inspection of the electrical work performed by Volt on the

Project, AME has suffered significant damages.

      WHEREFORE, Plaintiff, A.M.E., Inc., demands judgment against

Defendant, John Kempf, for compensatory and consequential damages,




                                        6
           Case 1:21-cv-02986 Document 1 Filed 04/07/21 Page 7 of 7




statutory damages, interest, disbursements and costs of suit, counsel fees and

such other relief as this court deems just and appropriate.




                              By:
Dated: March 22, 2021               Danielle Cohen, Esq.
                                    Tesser & Cohen
                                    Attorneys for Plaintiff,
                                    A.M.E., Inc.




                                       7
